Citation Nr: 0616259	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-16 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1959 to May 1961 
and from August 1961 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In March 2005, the veteran presented testimony before a 
Decision Review Officer at the RO.


FINDING OF FACT

The veteran's depression is not causally related to her 
period of active duty service. 


CONCLUSION OF LAW

Depression was not incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a December 2001 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  By means of the December 2001 letter, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim of 
service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that notice was provided in December 2001 and the RO 
adjudicated the matter in October 2002.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
December 2001 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains VA outpatient reports, private medical 
records from Memorial Prompt Care and Family Medicine, and a 
VA examination report dated in July 2002.  Notably, the 
veteran has indicated that she has no further outstanding and 
relevant evidence by means of a September 2005 letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The veteran alleges entitlement to service connection for a 
psychiatric disorder.  She has testified that her current 
psychiatric disorder is attributable to sexual harassment 
incurred during her period of active service due to her 
sexual orientation.  The veteran has submitted that she was 
continuously harassed by the chain of command, verbally 
demeaned, threatened, and taunted.

The veteran's service medical records are silent as to 
complaints or a diagnosis of a psychiatric disorder.  The 
veteran was discharged from active service because she 
voluntarily admitted to "overt homosexual activities."  
Prior to her discharge, she was afforded a psychiatric 
examination, which held there was no evidence of major 
neurotic or psychotic process.  

Similarly, a post-service September 1962 VA examination noted 
no psychopathic traits or symptoms.  Specifically, a direct 
mental status examination elicited no evidence of 
pathological tension or anxiety.  The medical evidence of 
record contains no indication of a psychiatric disorder until 
July 2001, nearly 40 years after the veteran's period of 
active service.  Moreover, VA treatment records indicate that 
the veteran's current psychiatric disorder is attributable to 
her physical condition.  In July 2001, her treatment provider 
noted no significant past psychiatric history and that she 
presented with a depressed mood subsequent to a diagnosis of 
Ménière's disease.  Additionally, subsequent to bi-monthly 
visits from January 2002 to July 2002, the veteran's 
treatment provider completed a Mental Disorder Questionnaire 
Form and opined that the veteran's depression would continue 
to increase until her physical problems resolved.   In August 
2002, the veteran's attending psychiatrist opined that the 
veteran's working diagnosis was depression due to a medical 
condition.  He noted that the veteran had also suffered from 
an alcohol-induced chronic depression from 1962 to 1975; 
however, this resolved when the veteran became abstinent.

In July 2002, the veteran was afforded a VA examination.  The 
examiner opined that the veteran's psychiatric disorder was 
not related to her period of active service.  He noted that 
the veteran was discharged from service 40 years earlier and 
that she first sought treatment for depression in the context 
of having multiple medical difficulties.  Although he 
acknowledged that the veteran was probably unfairly harassed 
due to her sexual orientation, he also noted that the record 
indicated that upon discharge the veteran was having 
difficulty after separating from a romantic attachment.  The 
examiner concluded that it was "highly unlikely" that the 
veteran's depression was directly related to her period of 
service.

The Board acknowledges that the record also contains Vista 
Vet Center treatment records and statements in support of the 
veteran's claim of service connection.  Treatment at the Vet 
Center began in January 2002.  August 2002 records indicate 
that, once the veteran was discharged from active service, 
after enduring sexual harassment, she began experiencing 
depression and alcohol dependence.  Her counselor opined that 
the veteran's depression was clearly related to her period of 
military service.  Additionally, in June 2003, her 
readjustment counseling therapist opined that the veteran's 
depression originated in the military and was worsening.  In 
March 2004, the veteran's clinical psychologist also opined 
that the veteran's depression began during her period of 
active service; however, she acknowledged that she was 
treating the veteran's dysthymic disorder and that the 
veteran's depression was managed by a VA psychiatrist.

With respect to the diagnosis and opinions of the veteran's 
Vista Vet Center treatment providers, it is noted that these 
opinions were solely based on the veteran's reported 
history-a history provided after she had filed her claim of 
service connection.  The Court has held that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).

Notwithstanding the veteran's allegations, the most probative 
medical evidence of record establishes that any current 
psychiatric disorder is not related to her period of service.  
The July 2002 VA examiner opined that the veteran's current 
psychiatric disorder was not directly related to her period 
of service.  The Board finds that the medical opinion 
discussed above is persuasive and assigns it great probative 
weight.  The VA examiner referred to the initial treatment 
records for depression, noting that the depression was due to 
current medical problems.  Indeed, the VA outpatient reports 
attribute the veteran's depression to her medical problems.  
The VA examiner gave a considered rationale and based his 
opinion on a complete review of the veteran's claims folder.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Vet Center records, however, concern treatment after the 
veteran was pursuing a claim of service connection for the 
depression.  Because the VA examiner provides a rationale 
that is supported by the veteran's documented history, the 
Board affords the opinion much greater weight.  

The Board also notes that the veteran's sister provided a 
statement indicating that the veteran was not the same person 
after she was discharged from the military.  She does not, 
however, indicate the veteran had any psychiatric problems.  
Nor, does it appear, that she is qualified to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although the veteran has argued that her current psychiatric 
disorder is related to in-service sexual harassment, such 
opinion is clearly a matter for an individual with medical 
knowledge and expertise.  Id.  Thus, although the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record.  

The veteran was discharged from service due to her sexual 
orientation; however, the preponderance of the evidence 
indicates that her depression is not attributable to her 
period of active service.  Rather, it is due to medical 
problems not associated with service.  Although it has been 
noted that the veteran suffered from alcohol-induced 
depression from 1962 to 1975, this resolved once the veteran 
abstained from alcohol.  After her alcohol-induced depression 
resolved, there was no evidence of depression for more than 
25 years.  Moreover, VA psychiatric treatment providers and a 
VA examiner have attributed the veteran's current depression 
to her medical difficulties, in particular to a diagnosis of 
Ménière's disease.  Thus, the preponderance of the evidence 
is against the veteran's claims of service connection for 
depression.


ORDER

Service connection for depression is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


